DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The rejection under 35 U.S.C. 112(b) of claims 3, 7, 13 and 17 have been withdrawn in view of the amendments.
Applicant's arguments with respect to rejection under 35 U.S.C. 103 of claims 1-20 filed on 4/13/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claims 1, 11 and 20.  In particular, Applicant asserts that the cited references fail to disclose “wherein the coding unit is composed of a plurality of coding blocks, wherein transform blocks corresponding to each of the plurality of coding blocks are composed of a luma transform block, a chroma transform block of Cb color component, and a chroma transform block of Cr color component, wherein the syntax element related to the secondary transform is parsed when at least one of the luma transform block, the chroma transform block of Cb color component, and the chroma transform block of Cr color component satisfies the one or more preset conditions, and wherein a first condition of the one or more preset conditions is that an index value indicating a position of a first coefficient among the one or more coefficients of the first sub-block is greater than a preset threshold value”.
In response, the Examiner respectfully disagrees. Both Kim and Zhao disclose wherein the coding unit is composed of a plurality of coding blocks, wherein transform blocks corresponding to each of the plurality of coding blocks are composed of a luma transform block, a chroma 
Kim invention provides a method for applying different transform index coding and residual coding to a luma block and a chroma block (Kim, [0074]) wherein in the case of the chroma block, separate NSST indexes may be signaled for Cb and Cr (Kim, [0035]) and in [0181] - MST flag indicating whether the MTS is performed; in [0408], [0412] - the reduced transform may be used when the following specific condition is satisfied; and in [0315] - conditionally coding the non-separable secondary transform (NSST); . 
Zhao disclose in [0085] that the video source may provide the video sequence to be coded in the form of a digital video sample stream that can be of any colorspace (for example, BT.601 Y CrCB, RGB, .  . . ), and any suitable sampling structure (for example Y (luma) CrCb 4:2:0, Y CrCb 4:4:4).
Furthermore, in [0191]-[0194], Zhao discloses that whether the one or more of the respective horizontal component and the vertical component of each of the last non-zero luma and chroma coefficient positions is less than the respective threshold can be determined.  When the one or more of the respective horizontal component and the vertical component of each of the last non-zero luma and chroma coefficient positions is less than the respective threshold, the secondary transform index can be determined not to be signaled.
Examiner notes that applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the condition is determined for each of a luma block, a Cb block, and a Cr block) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that dependent claims 2-10 and 12-19 are allowable for their dependency and further in view of the additional features recited therein. For the reasons discussed above, this is not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190387241), hereinafter referred to as Kim, in view of Zhao et al. (US 20200322617 A1), hereinafter referred to as Zhao. 
Regarding claim 11, Kim discloses a video signal encoding apparatus (See [0023] - n encoder in which encoding of a video signal is performed as an embodiment), comprising a processor, wherein the processor is configured to (See [0500] - the embodiments described in the present invention may be implemented and performed on a processor):
obtain a plurality of primary transform coefficients for a block by performing a primary transform on a residual sample of the block included in a coding unit (See [0118]- primary transform unit 121 may apply the primary transform to the residual signal); 
obtain one or more secondary transform coefficients for a first sub-block which is one of sub-blocks constituting the block by performing a secondary transform based on one or more of the plurality of primary transform coefficients (See [0128] - secondary transform may not be applied to the entire primary transformed block but may be applied only to a top-left specific region); and 
obtain a bitstream by encoding information for the one or more secondary transform coefficients and a syntax element related to the secondary transform of the coding unit (See [0031]- encoding an MTS flag; [0193] - MTS flag from the bitstream; and [0352]-[0355] - encoder performs entropy encoding for the transform coefficient block to generate the bitstream), and 
wherein the secondary transform is low frequency non-separable transform (LFNST) (See [0396] - a secondary transform (e.g., NSST, Low-Frequency Non-Separable Transform (LFNST)), 
wherein the primary transform is separable into a vertical transform and a horizontal transform (See [0192] and [0210] - the horizontal transform and the vertical transform) 
wherein the coding unit is composed of a plurality of coding blocks wherein transform blocks corresponding to each of the plurality of coding blocks are composed of a luma transform block, a chroma transform block of Cb color component, and a chroma transform block of Cr color component (See [0035], [0061], [0062] and [0074] - a method for applying different transform index coding and residual coding to a luma block (Y) and a chroma block (Cb and Cr), wherein the term coding unit (CU) is used as a unit used in encoding or decoding a video signal).  
wherein the syntax element related to the secondary transform is encoded when at least one of the luma transform block, the chroma transform block of Cb color component, and the chroma transform block of Cr color component satisfies one or more preset conditions (See [0408], [0412] - the reduced transform may be used when the following specific condition is satisfied; and [0315] - conditionally coding the non-separable secondary transform (NSST)) 
Kim does not explicitly disclose wherein the syntax element related to the secondary transform is encoded when at least one of the luma transform block, the chroma transform block of Cb color component, and the chroma transform block of Cr color component satisfies one or more preset conditions wherein a first condition of the one or more preset conditions is that an index value indicating a position of a first coefficient of the one or more secondary transform coefficients is greater than a preset threshold value.
However, Zhao from the same or similar endeavor of video coding discloses wherein the syntax element related to the secondary transform is encoded when at least one of the luma transform block, the chroma transform block of Cb color component, and the chroma transform block of Cr color component satisfies one or more preset conditions wherein a first condition of the one or more preset conditions is that an index value indicating a position of a first coefficient of the one or more secondary transform coefficients is greater than a preset threshold value wherein a first condition of the one or more preset conditions is that an index value indicating a position of a first coefficient of the one or more secondary transform coefficients is greater than a preset threshold value (See [0191]-[0194] - whether the one or more of the respective horizontal component and the vertical component of each of the last non-zero luma and chroma coefficient positions is less than the respective threshold can be determined.  When the one or more of the respective horizontal component and the vertical component of each of the last non-zero luma and chroma coefficient positions is less than the respective threshold, the secondary transform index can be determined not to be signaled.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Kim to add the teachings of Zhao as above, in order to signal the secondary transformation index according to the coefficient position (Zhao, [0194]).
Regarding claim 12, Kim and Zhao disclose all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses video signal encoding apparatus of claim I l, wherein the syntax element includes information indicating whether or not the secondary transform is applied to the coding unit (See [0181] - MST flag indicating whether the MTS is performed) and information indicating a transform kernel used for the secondary transform (See [00461] and [00462]).
Regarding claim 13, Kim and Zhao disclose all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Kim does not explicitly disclose wherein the first coefficient is a last significant coefficient among one or more significant coefficients according to a preset scan order, and wherein the one or more significant coefficients are a non-zero coefficient.
However, Zhao from the same or similar endeavor of video coding discloses wherein the first coefficient is a last significant coefficient among one or more significant coefficients according to a preset scan order, and wherein the one or more significant coefficients are a non-zero coefficient (See [0194] - last non-zero luma and chroma coefficient positions).
The motivation for combining Kim and Zhao has been discussed in connection with claim 11, above. 
Regarding claim 14, Kim and Zhao disclose all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses wherein the first sub-block is a first sub-block according to a preset scan order (See FIG. 16 and corresponding text)
Regarding claim 15, Kim and Zhao disclose all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses wherein a second condition of the one or more preset conditions is that a width and height of the primary transform block are 4 pixels or more (See [0159]).
Regarding claim16, Kim and Zhao disclose all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Kim does not explicitly disclose wherein the preset threshold value is 0.
However, Zhao from the same or similar endeavor of video coding discloses wherein the preset threshold value is 0 (See [0194] Examiner also notes that any coefficient position would satisfies that condition).
The motivation for combining Kim and Zhao has been discussed in connection with claim 11, above. 
Regarding claim 18, Kim and Zhao disclose all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
wherein a third condition of the one or more preset conditions is that a value of a transform skip flag included in the bitstream is not a specific value, and wherein the transform skip flag indicates that the primary transform and the secondary transform are not applied to the block when the transform skip flag value has the specific value (See [0374]).
Regarding claim 19, Kim and Zhao disclose all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses wherein a fourth condition of the one or more preset conditions is that at least one coefficient of the one or more secondary transform coefficients is not 0, and wherein the at least one coefficient is present in a place other than a first position according to a preset scan order (See [0072] and [158]).
Regarding claims 1-6 and 8-10, claims 1-6 and 8-10 are rejected under the same art and evidentiary limitations as determined for the apparatus of claims 11-16 and 18-19.
Examiner notes that it is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 11.
Furthermore, Kim discloses in [0502] that a processing method to which the present invention is applied may be produced in the form of a program executed by the computer, and may be stored in a computer-readable recording medium which may include, for example, a Blu-.  
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Zhao, and further in view of Lim (US 20200288134 A1), hereinafter referred to as Lim
Regarding claim 17, Kim and Zhao disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim.
Kim does not explicitly disclose wherein the preset scan order is an up-right diagonal scan order.
However, Lim from the same or similar endeavor of video coding discloses wherein the preset scan order is an up-right diagonal scan order (See [0019]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Kim and Zhao to add the teachings of Lim as above, in order to use multiple scan orders (Lim, [0019]).
Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the apparatus of claims 17.
Examiner notes that it is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FABIO S LIMA/Primary Examiner, Art Unit 2486